Citation Nr: 0933141	
Decision Date: 09/03/09    Archive Date: 09/14/09	

DOCKET NO.  08-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The Veteran had active service from January 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
VARO in Portland, Oregon, that, in pertinent part, denied 
entitlement to the benefits sought.  That rating decision 
resulted in a grant of service connection for tinnitus with 
the assignment of a 10 percent disability rating, and a grant 
of service connection for hearing loss involving the right 
ear, with the assignment of a noncompensable disability 
rating.  Service connection for post-traumatic stress 
disorder and for depression was denied.  The Statement of the 
Case issued the Veteran in January 2008 included the issues 
of service connection for PTSD and for depression.  However, 
in a substantive appeal dated in February 2008, the Veteran 
indicated that he was only appealing the issues with regard 
to service connection for hepatitis B and hepatitis C.  


FINDINGS OF FACT

1.  The Veteran's hepatitis C was incurred as a result of his 
abuse of drugs in service.  

2.  The Veteran's hepatitis B was incurred as a result of his 
abuse of drugs in service.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in the line of duty and 
service connection is not warranted for that disorder.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 
(2009).  

2.  Hepatitis B was not incurred in the line of duty and 
service connection is not warranted for that disorder.  
38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously-denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  In a 
letter dated in July 2005, the Veteran was notified of VA's 
responsibilities in obtaining information to assist him in 
completing his claims and identified his own duties in 
obtaining information and evidence to substantiate his 
claims.  By letter dated in May 2008, he was informed as to 
the evidence needed to evaluate a disability once service 
connection is established and how VA determines the effective 
date of any payment to which an individual might be entitled.  

With regard to VA's duty to assist the Veteran, the Board 
notes that the Veteran was accorded a liver, gall bladder, 
and pancreas examination by VA in February 2006.  Service 
records have been obtained and associated with the claims 
file.  In a June 2008 letter, the Veteran stated that he had 
no other information or evidence to give VA to substantiate 
his claim.  He asked that the claim be decided as soon as 
possible.  Accordingly, the Board finds the available 
evidence is sufficient for an adequate determination of the 
appeal.  There has been essential compliance with all 
pertinent VA law and regulations and to move forward with the 
claim at this time would not cause any prejudice to the 
Veteran.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.203.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The Court has held that for service connection to be awarded, 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the 
Veteran fails to demonstrate any one element, denial of 
service connection will result.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(1).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was the result of the 
abuse of alcohol or drugs by the person for whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
nonprescription drugs for a purpose other than the medical 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1.  

VA's General Counsel has confirmed that direct service 
connection for disability that is the result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC-7-99; VAOPGCPREC-2-98.  See generally Allen v. 
Principi, 237 F. 3d 1368, 1377 (Fed. Cir. 2001).  


Factual Background and Analysis

A review of the pertinent service records reveals that the 
Veteran was referred from a service department dispensary to 
the naval hospital at Camp Lejeune in North Carolina in 
May 1970 for consultation for a diagnosis of infectious 
hepatitis.  The admission history and record review revealed 
that he was admitted previously to the naval hospital in 
January 1970 with a diagnosis of viral hepatitis, type 
undetermined.  He was released from hospitalization in an 
unauthorized status on March 30, 1970, when he failed to 
return from convalescent leave.  He gave a history that he 
was in contact with a person who had hepatitis several weeks 
prior to the initial illness.  He admitted to using 
intravenous drugs (amphetamine) on two occasions in 
January 1968.  He denied any habitual or recent use of 
Parenteral drugs, although he had used marijuana until 
July 1969.  

Following his release from the hospital, the Veteran noted 
intermittent episodes of nausea, malaise, and dark urine 
lasting about one week with spontaneous improvement.  He was 
readmitted to the naval hospital at Camp Lejeune in May 1970 
for recurrence of those symptoms.  Liver function tests 
during hospitalization showed persistent mild elevation of 
the transaminase levels and slight tenderness persistent in 
the right upper quadrant of the abdomen.  Serum for 
Australian antigen was positive on July 28, 1970, and 
August 4, 1970, suggesting 

persistent serum hepatitis.  It was noted that drug abuse was 
admitted in the past and it was stated this could not be 
entirely excluded in relation to the Veteran's present 
illness.  It was the finding of a medical board that the 
Veteran had diagnoses that included persistent hepatitis 
(presumed serum) with pericholangitis.  It was the opinion of 
the Board that the Veteran was not able to properly perform 
the duties of his rate and was described as unfit for duty.  
The case was referred to a physical evaluation board.  It was 
stated that the disorder was not due to the Veteran's own 
misconduct and that it did not exist prior to entry into 
service.  A physical evaluation board determined in 
November 1970 that the Veteran had diagnoses that included 
persistent hepatitis (presumed serum) with pericholangitis.  
It was stated that the Veteran was not fit for duty because 
of physical disability.  It was added the disability was not 
due to intentional misconduct, or willful neglect.  

Post service medical evidence or record reveals that in 2005, 
the Veteran was evaluated for alcohol dependence.  Notation 
was made in July  2005 that he was alcohol dependent with a 
past history of drug addiction on heroin.  The Veteran 
admitted to being an alcoholic, but did not believe he was a 
drug addict.  He was given an Axis I diagnosis in July 2005 
of alcohol dependence.  Reference was made to hepatitis C by 
history.  

The record also includes the report of a February 2006 liver, 
gall bladder, and pancreas examination accorded the Veteran 
by VA.  The claims file, to include the service records was 
reviewed by the examiner.  It was stated that laboratory work 
in November 2004 showed hepatitis C antibody to be positive 
and hepatitis C virus RNA qualitative to be positive.  The 
Veteran had never had transfusions.  He had not received 
treatment for hepatitis.  He had not had a liver biopsy since 
1970.  

Diagnostic testing was positive for hepatitis B.  It was 
stated that hepatitis C testing would not be repeated at the 
present time "since this is clearly positive."  The 
impression was "hepatitis C and hepatitis B with 
pericholangitis documented in 1970 by liver biopsy."  The 
examiner stated that "review of the C file shows 
documentation of IV drug use while he was in the service in 
1968."  The examiner 

stated it was "more probable than not" that the hepatitis C 
and hepatitis B were secondary to the IV drug use while in 
service.  

Although the Veteran himself believes that his hepatitis C 
and hepatitis B are of service onset and he notes that the 
medical board in service indicated that his persistent 
hepatitis was not due his own misconduct, the Board notes 
that the governing regulations are clear.  While evaluated in 
service, the Veteran admitted to using intravenous drugs on 
two occasions in January 1968.  The Veteran does not deny 
this.  He was evaluated by a VA physician in February 2006, 
and that physician expressed an opinion, based on review of 
the claims file, including the service treatment records, 
that the Veteran's current hepatitis C and hepatitis B 
originated from his use of illicit substances in service.  
The Veteran's IV drug use in service caused his drug abuse 
pursuant to the provisions of 38 C.F.R. § 3.301(d), and 
consequently, any injury or disease, including hepatitis C 
and hepatitis B infections, resulting from that drug abuse, 
is not considered to have been incurred in the line of duty.  
As indicated previously, a disease resulting from the abuse 
of drugs in service may not be considered to have been 
incurred in the line of duty, thereby precluding entitlement 
to direct service connection, including for any resulting 
infections.  As the evidence in the file shows that the 
Veteran's hepatitis C and hepatitis B resulted from his abuse 
of an illicit substance in service, there is a  preponderance 
of evidence against the claim and the claim for service 
connection for hepatitis C and for hepatitis B is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  




ORDER

Service connection for hepatitis C is denied.  

Service connection for hepatitis B is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


